Citation Nr: 1740040	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2. Entitlement to service connection for a gastrointestinal disease, to include gastroesophageal reflux disease (GERD), also claimed as acid reflux and residuals of food poisoning.

3. Entitlement to service connection for a skin disorder, to include dermatitis.

4. Entitlement to service connection for a heart condition, to include as secondary to PTSD.

5. Entitlement to service connection for peripheral vestibular disorder, also claimed as balance condition.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to service connection for left ear frostbite.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a Board hearing held via conferencing technology in December 2016.  The transcript is of record.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD and entitlement to service connection for a heart condition secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A gastrointestinal disease, to include GERD, is unrelated to service.

2. A skin disability, to include dermatitis, is unrelated to service.

3. The competent and credible evidence does not demonstrate a current disability of peripheral vestibular disorder.

4. The evidence shows there is no hearing loss disability by VA standards.

5. Tinnitus was not manifest during service or within one year of separation and is not otherwise related to service or events therein, to include noise exposure.

6. The competent and credible evidence does not demonstrate current residuals of frostbite from service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a gastrointestinal disability, to include GERD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for entitlement to service connection for a skin disability, to include dermatitis, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for entitlement to service connection peripheral vestibular disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4. The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

5. The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6. The criteria for entitlement to service connection for left ear frostbite are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of facts and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran or his representative and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system (e.g., sensorineural hearing loss, tinnitus), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

II. Discussion

A. Gastrointestinal Disease

The Veteran avers that he has a gastrointestinal condition that has continued since he fell ill to food poisoning in service.  In a March 2010 statement, he stated that he has had severe acid reflux since that time.

At the outset, the Board acknowledges that the Veteran has a current diagnosis of GERD.  See 2011 VA Examination.  The Veteran also has a diagnosis of gastroenteritis documented in the service treatment records in connection with the flu.  The first and second elements of service connection are met.

On the issue of nexus, there are two medical opinions of record.  The Veteran's private physician, in March 2011, submitted a letter opining, "[v]ery likely the patient does have post viral gastroparesis which is a known described complication of the type gastroenteric illness which he had when he was in service which has resulted in his reflux type symptoms."  The physician noted that the Veteran had severe gastroenteric illness with vomiting and prolonged hospitalization of approximately one week with severe dehydration.  Since then he has had dyspepsia and gastroparetic symptoms accompanied by chronic GERD.  His endoscopy going back to 2003 had shown chronic GERD.

The March 2011 VA examiner, after reviewing the Veteran's file, opined that "[f]lu-syndrome and gastroenteritis are not symptoms consistent with GERD.  There is no documentation of GERD symptomatology in [the] Veteran's [sic] [service medical records].

The Board considered the medical and lay evidence of record, to include the Veteran's reports of symptoms, and finds that the evidence is against the claim on the material element of nexus.  

Upon separation examination, the Veteran did not have GERD or any other clinical illness or diagnoses associated with a gastrointestinal issue.  GERD is first presented on the record, at earliest in 2003, based on the statement by the Veteran's private physician.  No other treatment record demonstrates that the Veteran has continuously suffered from GERD since service.  The rest of the evidence of record - service medical records and VA treatment records - are consistent with the March 2011 VA examiner's opinion.  There is no other evidence suggesting that the Veteran has gastroparesis due to his gastroenteric illness in service except for the letter from the Veteran's private practitioner.  In fact, it is even unclear if the Veteran has been under the care of the private practitioner as there is no other evidence of treatment for gastroparesis.  In any event, the Board finds that the 2011 VA medical examiner's opinion to be more probative on the issue of nexus.  

As for the Veteran's lay statements, the Veteran has not demonstrated that he possesses the medical expertise to provide the etiology of his current gastrointestinal disorder.  Jandreau, 492 F.3d 1372 at 1376-77; see also Kahana, 24 Vet. App. at 433, n.4.  As such, service connection for a gastrointestinal disease is not warranted.

B. Skin Disorder

The Veteran contends that he has a skin condition, to include dermatitis and other various forms of skin irritations, that was caused by exposure to cold weather and/or chemicals in service.  See Bd. Hr'g Tr. at 15-16, 26-27.  In a March 2011 statement, he stated that he went to the dispensary in service for extreme itching of both his forearms and hands; a cream was dispensed to treat the itching.  He stated that he gets treatment for skin problems every 2 or 3 months, affecting various parts of his body, and that it has been this way since service.

At the outset, the Board acknowledges that the Veteran has a myriad of current skin disorders during the appeal period, to include previous skin cancers, seborrheic keratosis, asteatosis of the arms, legs, and pruritis sine materia, some active, some inactive.  See August 2016 VA Treatment Note, Dermatology Progress Note.  The first element of service connection is met.

Service treatment records show that the Veteran had skin irritation under the bottom of his feet for the past two months.  See April 1967 Service Treatment Record.  Upon separation from service, his skin was normal at the examination and he did not have any complaints of skin problems at this time.  The only condition affecting the Veteran's hands in service was a right hand injury from dropping a box of chains on it; no skin condition was diagnosed.  Furthermore, there is no evidence of any exposure to harmful chemicals in service, certainly not any chemicals that would cause skin irritations years after service.  

Even conceding that the Veteran had skin irritation in service, the claim fails because the evidence demonstrates that there is no connection between the skin irritation in service and his skin disabilities currently diagnosed.

Post service VA medical records show that the Veteran had actinic keratosis in December 2004 from sun exposure.  Records also show that the Veteran had spots on his body which were diagnosed and excised as basal cell carcinoma in 2013 and he was seeking treatment and being monitored for recurrences through 2016.

The record is void of competent and credible evidence suggesting a nexus between the current skin conditions and the Veteran's skin irritations in service and/or exposure to harmful chemicals that would present a delayed skin reaction.  The Board has considered the Veteran's statements and testimony as to how he has experienced skin problems since service.  While the Board does not doubt that the Veteran may have had years of skin problems, on and off as he so states, the Veteran has not demonstrated that he possesses the medical expertise to provide the etiology of his current skin disorder.  Jandreau, 492 F.3d 1372 at 1376-77; see also Kahana, 24 Vet. App. at 433, n.4.  This is a medical question that goes beyond the Veteran's competence.  There is no competent medical source that suggests such a causal connection.  As such, service connection for a skin disorder is not warranted.

C. Peripheral Vestibular Disorder 

The Veteran avers that he has balance problems (i.e., peripheral vestibular disorder) as a result of an incident in service in Fort Gordon, Georgia where he was sleeping outside and a tent blew in on his ear, and when he woke up, his ear was blood red and his head was swollen.  

Service treatment records reveal no complaints of vertigo, being "off balance", or inner ear issues; his separation examination was normal.  His complaints at separation were unrelated to these symptoms and he did not have a balance issue identified at separation from service or for decades thereafter.

The Veteran complained of being "off balance" at his VA audiological examination in February 2011; however, there was nothing diagnosed other than hearing loss and self-diagnosed tinnitus.  

After careful consideration, the Board finds that service connection cannot be granted as there is no current disability which is a key requirement for a claim of service connection.  The undersigned Veterans Law Judge left the record open for 60 days for the Veteran to submit evidence showing an underlying pathology, i.e., a current disability.  None to date has been submitted.

As there is currently no competent diagnosis of peripheral vestibular disorder from service, service connection for that condition cannot be granted.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted).  Again, the Veteran has not demonstrated that he possesses the medical expertise to provide a diagnosis of the underlying pathology behind his self-reported symptoms of having "off" balance and ear pain.  Jandreau, 492 F.3d 1372 at 1376-77; see also Kahana, 24 Vet. App. at 433, n.4.  Likewise, this reasoning applies to the Veteran's former coworker who stated that he observed the Veteran have issues with balance at work.  As such, service connection for peripheral vestibular disorder is not warranted.

D. Hearing Loss 

The Veteran contends that he has bilateral hearing loss that is due to hazardous noise exposure in service.  At his hearing, he testified that his noise exposure in service was due to testing ammunition without ear plugs.  Loading up and shooting a cannon would cause his ears to ring and throw his balance off as well.  Bd. Hr'g Tr. at 16-17.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran may establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.303

The Veteran had an in-service audiological evaluation during service in May 1967 and upon separation from service in November 1967, at which times auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 

In pertinent part, below are the results listed for the May 1967 audiometric data, where it was unclear which standard was applied:

Pure tone 
air conduction
500 HZ
1000 HZ
2000 HZ
3000 HZ
4000 HZ
Right Ear (dB)
0
5
5
5
20
Left Ear (dB)
20
5
0
0
5

Upon conversion to ISO-ANSI standard, the May 1967 results become the following:

Pure tone 
air conduction
500 HZ
1000 HZ
2000 HZ
3000 HZ
4000 HZ
Right Ear (dB)
15
15
15
15
25
Left Ear (dB)
35
15
10
10
10

In pertinent part, below are the results listed for the November 1967 separation audiometric examination:


Pure tone 
air conduction
500 HZ
1000 HZ
2000 HZ
3000 HZ
4000 HZ
Right Ear (dB)
5
5
0
-5
0
Left Ear (dB)
20
0
0
0
5

Upon conversion to ISO-ANSI standard, the November 1967 results become the following:

Pure tone 
air conduction
500 HZ
1000 HZ
2000 HZ
3000 HZ
4000 HZ
Right Ear (dB)
20
15
10
5
5
Left Ear (dB)
35
10
10
10
10

The Veteran did not have hearing loss in either ear as per VA standards at any time during service or at separation from service.  Although the Veteran checked "yes" to having ear trouble and hearing loss on his report of medical health at separation from service, based on the results of the separation audiology examination, the physician concluded that his ear trouble was from chronic allergic rhinitis and his hearing loss was "temporary, audiometry ok now."  

Hearing loss per VA standards for the left ear only are first demonstrated on the record at a VA examination in February 2011.  The Veteran has not demonstrated hearing loss per VA standards in the right ear.  See § 3.385.  The results of the February 2011 VA examination are as follows:

Pure tone 
air conduction
500 HZ
1000 HZ
2000 HZ
3000 HZ
4000 HZ
Right Ear (dB)
25
20
20
30
30
Left Ear (dB)
30
25
25
35
30

The Maryland CNC speech recognition score for both ears was 96 with speech recognition performance at 94 percent.  

At this juncture, the Board finds that the evidence does not establish the presence of a current, chronic hearing loss disability by VA standards in the right ear at any time during the pendency of the appeal.  Accordingly, service connection for hearing loss in the right ear must be denied on this basis.  Brammer v. Derwinski, 3 Vet. App. 223 1992) (In the absence of proof of current disability, there can be no valid claim of service connection). 

As for the left ear, a hearing loss disability pursuant to VA regulations is met.  See § 3.385.  Also, the Board accepts the Veteran's exposure to hazardous noise in service as it is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  The first and second elements of service connection are met.

The third element, or the establishment of a nexus, is unfortunately where the claim fails.  Other than the Veteran's own statements, the only other evidence touching on nexus is the opinion from the 2011 VA examiner.  She found for a negative causal connection between the current hearing loss and service and provided the following rationale:

	Veteran had normal hearing in both ears at separation.  He reported that he first noticed the ringing in his ears during the 1[9]70s.  Other: The Institute of Medicine Report on noise exposure in the military concluded that based on current knowledge noise-induced hearing loss occurs immediately; there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event.  Given that the veteran's hearing was within normal limits at the time of separation, his current hearing loss is less likely than not caused or a result of acoustic trauma sustained in service.

The Board finds that the 2011 VA examiner's opinion is probative on the issue of nexus.  The examiner's explanation is understandable, all inferences appear to follow from the facts and information given, and supported by a medical source which she relies upon.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Finally, the Board does not find his statements as to the onset of hearing loss and its continuity over the years to be credible.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  The Veteran first demonstrated a hearing loss disability in his left ear in 2011, many years after separation from service in 1967.  Thus, service connection cannot be granted based on continuity of symptomatology.

Consideration has been given to the Veteran's own statements that he has hearing loss in either ear.  Although lay persons are competent to provide opinions on some medical issues as to the specific issue in this case, sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss (for VA purposes) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Consequently, service connection for a bilateral hearing loss disability is denied.

E. Tinnitus

The Veteran avers that his tinnitus onset during service, as caused by hazardous noise exposure.

There is a current disability of tinnitus as it is the type of condition that is within the competence of a lay person.  See Fountain, 27 Vet. App. at 274-75; see also Jandreau, 492 F.3d 1376-77.  As previously conceded, there is in-service noise exposure to satisfy the second element of service connection.  

With respect to nexus, there is no competent, credible, and probative evidence showing that tinnitus began in service.  During service and at the time of separation from service, the Veteran did not report any ringing of his ears.  The record shows no complaints of tinnitus until the Veteran filed his claim in 2010.  The Veteran's statements and testimony that tinnitus began in service is not consistent.  He stated on his VA Form 21-526 in February 2010 that his tinnitus began in December 1967.  
At his February 2011 VA examination, he reported that his tinnitus onset in the 1970s, which is several years after separation from service in November 1967.  The Board does not find his statements as to the onset of tinnitus and its continuity over the years to be credible.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.

Furthermore, while the 2011 VA examiner discussed the Institute of Medical Report with respect to noise-induced hearing loss, tinnitus was not specifically mentioned, as the Veteran's representative pointed out during the Board hearing.  She mentioned that there was one study she read authored by the National Institute of Health that stated that there can be a delayed onset of tinnitus many years after noise exposure.  The Board points out that this report was not submitted into evidence by the Veteran or his representative.  The only evidence that supports a causal link to service for tinnitus is the Veteran's own words.  While tinnitus is the type of disability where laypersons can diagnose, the Veteran does not possess the medical expertise to provide, with medically unsupported statements, a causal link between delayed onset tinnitus and noise exposure in service.  Jandreau, 492 F.3d 1372 at 1376-77; see also Kahana, 24 Vet. App. at 433, n.4.  As such service connection for tinnitus is denied as the third element of service connection (i.e., nexus) is not met.

F. Left Ear Frostbite

The Veteran avers that he currently suffers from residuals of frostbite in his ear in service.  He testified that he got frostbite in service when he was sleeping six men per tent in the sleet/rain in Fort Gordon, Georgia.  The tent blew in on his ear and when he woke up, his ear was blood red and his head had swollen.  

After careful consideration, the Board finds that service connection cannot be granted as there is no current disability for which is a key requirement for a claim of service connection.

The Veteran underwent a cold injury protocol examination in January 2011.  The Veteran reported that his ears were discolored and blistered; he had not had further frostbite injuries.  He stated there were residuals of hypersensitivity to pain to his ears in cold weather.  He reported that he had experienced 1 to 2 weeks of acute symptoms.  There was intermittent pain in his ears, worse in cold weather.  There was no evidence of nerve damage or swelling.  Under the diagnosis section, the examiner wrote, "no diagnosis [sic] given as C-file did not come."  However, VA sought a new medical opinion in March 2011.  After a review of medical records and the casefile, the examiner stated, "[t]here was no documentation in SMR's available to review surrounding a frostbite injury.  There is notation of a hospitalization in January 1966 in Fort Gordon, GA but the details of this are not mentioned.  This would be during the time frame veteran claims his frostbite injury occurred."

The Board finds that further records development is not necessary to show that an event occurred in service as the Board does not question whether or not the Veteran was hospitalized for frostbite; the Board accepts the Veteran's testimony as to in-service incurrence.  However, a viable claim for service connection must include a current disability and a nexus, and there is no need to get to the question of nexus if no current disability is shown.  

When describing his current disability, the Veteran stated that his balance and ear have not been right ever since the tent incident in service.  See Bd. Hr'g Tr. at 21.  The undersigned Veterans Law Judge left the record open for 60 days for the Veteran to submit evidence showing an underlying pathology for the left ear, i.e., a current disability.  None to date has been submitted regarding current ear pathology.

As there is currently no competent diagnosis of any residuals of frostbite from service, service connection for that particular skin condition cannot be granted.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted).  Again, the Veteran has not demonstrated that he possesses the medical expertise to provide a diagnosis of the underlying pathology behind his self-reported symptoms of pain and ear problems.  Jandreau, 492 F.3d 1372 at 1376-77; see also Kahana, 24 Vet. App. at 433, n.4.  As such, service connection for left ear frostbite is not warranted.


ORDER

Service connection for a gastrointestinal disease, to include GERD, also claimed as acid reflux and residuals of food poisoning, is denied.

Service connection for a skin disorder, to include dermatitis, is denied.

Service connection for peripheral vestibular disorder, also claimed as balance condition, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for left ear frostbite is denied.


REMAND

On review, the Board finds that a new psychiatric examination is necessary to confirm whether the Veteran has a valid PTSD diagnosis based upon the Veteran's reported stressors, particularly in light of the fact that the evidence contains contradictory diagnoses and opinions.  In this regard, the VA examiner in March 2011 opined that the Veteran did not meet the DSM-IV criteria for PTSD.  He was provided an Axis I diagnosis of major depressive disorder.  However, numerous VA treatment records show psychiatric treatment for PTSD.  For instance, a May 2016 VA psychiatry note indicates a diagnostic impression (based on DSM-5 criteria) of PTSD, among others, and he was undergoing medication management for his PTSD.  There is also a September 2013 VA treatment note showing that the Veteran was undergoing group-based therapy for his PTSD and depression.

The issue of entitlement to service connection for a heart disability as secondary to PTSD is also remanded herein as it is intertwined with the claim of service connection for PTSD.  An opinion addressing the question of secondary service connection may be warranted based upon the results of the VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination with a psychiatrist or psychologist to (a) confirm whether or not the Veteran has a valid PTSD diagnosis based upon the Veteran's reported stressors, and (b) to determine the nature and likely etiology of any psychiatric disorders other than PTSD. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file.

(a) With respect to PTSD, based on the Veteran's reported stressors, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and the stressors.  The examiner should explicitly list which stressors have been considered in the Veteran's PTSD diagnosis, if there is such a diagnosis. 

The examiner should specifically address those stressors alleged by the Veteran in the record and in statements submitted by the Veteran in March 2010, to include:

*an allergic reaction to a shot and hospitalization during basic training;
*overcrowding in an outside tent, subjecting him to a frostbitten ear;
*being forced to test ammunition that was shipped back from Vietnam because it was defective, exposing him to mustard gas and chemical weapons;
*working 12-hour days unloading rail cars of mustard gas, bombs, and biological weapons, along with moving large missiles;
*contracting food poisoning, subjecting him to digestive issues; and
*being on 24-hour alert because he was a part of a remote weapons unit.

(b) The examiner should identify all current psychiatric disorders.  For each disorder identified other than PTSD, to include MDD, the examiner should state whether it is at least as likely as not (i.e., there is at least a 50 percent probability) the disorder is causally or etiologically related to any aspect of the Veteran's service.

(c) In the event of a valid PTSD diagnosis, the examiner should state whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a heart disability, that is caused or aggravated (permanently worsened) by the Veteran's PTSD.  [Note: Records from 2009 show that the Veteran has cardiac disease for which he underwent cardiac surgery.]

If aggravation is found, identify the baseline level of severity prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


